ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of re-classify the input image into one of the first object class or a second object class of the plurality of object classes based on matching of patterns associated with the input image with the pattern associated with each of the at least one augmented data using the LSTM classifier, when the accuracy of classification by the CNN into the first object class is below a matching threshold, in combination with the remainder of the limitations of the claims, are neither anticipated nor obvious in view of the prior art of record.
The closest prior art, Georgis, US 2020/0074211 A1, discloses a Long Term Short Memory classifier for classifying augmented data for each of a plurality of object classes comprising at least one feature (see Georgis para. 0043, where “[t]he image transformation may be applied on the plurality of synthetic license plate images 312 to augment each of the plurality of synthetic license plate images 312 with different geometrical parameters (e.g., different scaling, translation, rotation) and different visual parameters (e.g., different color or shade) such that each augmented synthetic license plate image appears as photorealistic as if different images of a real license plate is captured” and “the first neural network model may include a long term short term memory (LSTM) based neural network”).  However, Georgis does not disclose, nor render obvious, nor render obvious the remainder of the claim limitations of the independent claims.
Prior art, Toor et al., US 2020/0042833 A1, and Kislev, US 2017/0200092 A1 also disclose the classifying of augmented data (see Toor, Fig. 2, and paras. 0030 and 0031; see also Kislev, Fig. 1, and para. 0038).  Prior art, Xu, Huazhe, et al. "End-to-End Learning of Driving Models from Large-Scale Video Datasets." 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR). IEEE, 2017. (Year: 2017), also discloses applying a Long Term Short Memory classifier to video data (see Xu, Abstract and Fig. 1).  However, this prior art also does not disclose, nor render obvious, the remaining claim limitations of the independent claims.
Furthermore, prior art, Bach et al., US 2018/0018553 A1; Bach, Sebastian, et al. "On pixel-wise explanations for non-linear classifier decisions by layer-wise relevance propagation." PloS one 10.7 (2015): e0130140. (Year: 2015); and Binder, Alexander, et al. "Layer-wise Relevance Propagation for Neural Networks with Local Renormalization Layers." (Year: 2016) each disclose the improvement of neural network classifiers using Layer-wise Relevance Propagation (see Bach, paras. 0081 and 0087; see also Bach, pgs. 3-7 “Layer-wise relevance propagation”; see also Binder, Abstract).  However, even after adding this feature, the combination does not disclose, nor render obvious, the remainder of the claim limitations of the independent claims.
Lastly, prior art, Williams, Jr. et al., US 2015/0254555 A1, discloses incrementally refining a classifier with expert input (see Williams, Abstract, Fig. 7, and paras. 0113-0124, where a classifier is selected based on comparing the error count to a threshold which is within the broadest reasonable interpretation of reclassifying).  However, Williams’s “Fast Learning” model is one of “. . . decision trees, and random forests . . .” (see Williams, para. 0174), not a deep learning approach such as a Convolutional Neural Network, nor the Long Term Short Memory classifier.  It would not have been obvious to use a deep learning approach since the other classifier disclosed by Williams is the “Deep Learning Neural Network Classification” (see Williams Fig. 7).  Even if Williams is combined with the other prior art, the combination does not disclose, nor render obvious, the entirety of the claim limitations of the independent claims. 
Accordingly, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663